Citation Nr: 1826950	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-37 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to a higher initial rating for thoracolumbar degenerative arthritis with intervertebral disc syndrome (IVDS), rated 20 percent disabling prior to April 28, 2017 and 40 percent disabling since that date.

3.  Entitlement to an initial rating higher than 10 percent for allergic rhinitis.

4.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated 10 percent disabling prior to April 28, 2017 and 20 percent disabling since that date.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial compensable rating for status post right thumb fracture.



REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO made the following determinations: denied service connection for flat feet; granted service connection for thoracolumbar degenerative arthritis with IVDS and assigned an initial 20 percent disability rating, from May 6, 2013; granted service connection for allergic rhinitis and right lower extremity radiculopathy and assigned initial 10 percent disability ratings, both from May 6, 2013; and granted service connection for bilateral hearing loss and status post right thumb fracture and assigned initial noncompensable (0 percent) disability ratings, both from May 6, 2013.

In July 2017, the RO assigned initial 40 percent and 20 percent disability ratings for thoracolumbar degenerative arthritis with IVDS and right lower extremity radiculopathy, respectively, both from April 28, 2017.

In December 2017, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from April 28, 2017.

The Veteran requested a Board hearing before a Veterans Law Judge on his October 2014 substantive appeal (VA Form 9).  He withdrew his hearing request in March 2018 (see a March 2018 letter from the Veteran's representative).


FINDING OF FACT

In April 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to service connection for flat feet and entitlement to higher initial ratings for thoracolumbar degenerative arthritis with IVDS, allergic rhinitis, right lower extremity radiculopathy, bilateral hearing loss, and status post right thumb fracture.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran's representative submitted a signed statement in April 2018 in which she indicated that the Veteran wished to withdraw his appeal concerning the matters of entitlement to service connection for flat feet and entitlement to higher initial ratings for thoracolumbar degenerative arthritis with IVDS, allergic rhinitis, right lower extremity radiculopathy, bilateral hearing loss, and status post right thumb fracture.  This statement constitutes a valid withdrawal of the appeal as to these matters.  See Delisio v. Shinseki, 25 Vet. App. 45, 57   (2011) ("withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").  As the Veteran has withdrawn the appeal as to these matters, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


